                 Case 3:19-cv-05276-MLP Document 25 Filed 06/11/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KATHY S MILLER,

 9                              Plaintiff,                 Case No. C19-5276 MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            In March 2020, the Court affirmed the final decision of the Commissioner and dismissed
15
     the case with prejudice. (Dkt. ## 19, 20.) Plaintiff appealed that decision to the Ninth Circuit.
16
     (Dkt. ## 21, 22.) On appeal, the parties filed a stipulated motion for remand to the Social
17
     Security Administration for the agency to consider the impact of Carr v. Saul, 141 S. Ct. 352
18
     (2021). (Dkt. # 23.) The Ninth Circuit granted the motion and remanded the case. (Id.)
19
     Accordingly, the Court hereby remands this matter to the Social Security Administration for the
20
     agency to conduct further proceedings consistent with the Supreme Court’s intervening decision
21
     in Carr.
22
     //
23
     //
24

25
     ORDER - 1
             Case 3:19-cv-05276-MLP Document 25 Filed 06/11/21 Page 2 of 2




 1         Dated this 11th day of June, 2021.

 2


                                                A
 3

 4                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
